Case 2:20-cv-10341-JVS-JPR Document 57 Filed 08/02/21 Page 1 of 2 Page ID #:669



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DESTINI KANAN and HALEY                   Case No. 2:20-cv-10341-JVS (JPRx)
      BURGESS, individually and on behalf
 12   of all others similarly situated,         ORDER GRANTING
                                                STIPULATION REGARDING
 13                       Plaintiffs,           CASE MANAGEMENT DATES
                                                PURSUANT TO COURT ORDER
 14         v.
                                                Judge: Hon. James V. Selna
 15   THINX INC.,                               Courtroom: 10C
 16                       Defendant.            Complaint filed: November 12, 2020
                                                FAC filed: March 16, 2021
 17                                             Trial Date: February 7, 2023
 18
            The Court, having considered the parties’ Stipulation Regarding Case
 19
      Management Dates Pursuant to Court Order, and good cause appearing, hereby
 20
      GRANTS the Stipulation and ORDERS that the following case management
 21
      schedule applies:
 22
 23
 24
 25
 26
 27
 28

             ORDER GRANTING STIPULATION REGARDING CASE MANAGEMENT DATES
Case 2:20-cv-10341-JVS-JPR Document 57 Filed 08/02/21 Page 2 of 2 Page ID #:670
